— Motion, pursuant to CPLR 5519 (c), to vacate statutory stay so as to allow the trial in this matter to proceed, denied, without costs, as unnecessary. Appellant has taken an appeal to this court *920from an order partially denying its motion for summary judgment. Since the trial in this matter is not a proceeding to enforce the order appealed from, we are of the opinion that the statutory stay provision of CPLR 5519 (a) (1) does not prevent the trial herein (see, Matter of Gordon v Town of Esopus, 107 AD2d 114; Robey v State of New York, 42 AD2d 694).
Cross motion for stay of all further proceedings pending appeal denied, without costs. Mahoney, P. J., Kane, Main, Casey and Yesawich, Jr., JJ., concur.